Citation Nr: 0911357	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  01-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active duty from January 1957 to October 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2005 decision, the Board denied entitlement to 
service connection for PTSD.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2006 order, the Court 
granted the parties' Joint Motion to vacate and remand the 
2005 Board decision.  Pursuant to the actions requested in 
the Joint Motion, the issue was remanded to the Board for 
additional development and readjudication consistent with the 
directives contained therein. 

In current status the case returns to the Board following the 
completion of development made pursuant to its October 2006 
remand.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, and medical 
providers have related the diagnosis to claimed in-service 
stressors.

2.  The Veteran did not engage in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, or other 
credible supporting evidence, and he has not provided 
sufficient information for VA to attempt to independently 
corroborate any such in-service stressful experiences.



CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); See 
also, Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change in criteria from an objective "would 
evoke . . . in almost anyone" standard in assessing whether 
a stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Hence, the Court noted that a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

In this case, the record contains evidence favorable to the 
Veteran's claim in the form of a March 1999 letter from a VA 
physician who wrote that the Veteran was diagnosed in 1983 
with PTSD.  Since then, he had received virtually continuous 
treatment for PTSD as an outpatient.  His PTSD was described 
to be as a result of World War II experiences as a civilian 
in Croatia, and his experiences in the Navy as a fighter 
pilot trainee.  Both incidents were noted to be jointly 
responsible for his current condition.  Regarding his flight 
training, the VA physician wrote that the Veteran's 
experiences were themselves sufficiently traumatic to result 
in PTSD and were unquestionably responsible for causing his 
World War II survival instincts and memories to surface in a 
permanent, debilitating and disabling manner.  In his 
opinion, the Veteran's disability was due to his traumatic 
experiences as a fighter pilot trainee.

As an initial matter, the Board notes that the evidence does 
not show, nor does the Veteran allege, that he engaged in 
combat with the enemy during service.  As such, the 
provisions of 38 U.S.C.A. § 1154(b), and 38 C.F.R. § 
3.304(f)(1) for combat veterans are not for application.  His 
claimed stressors are therefore considered noncombat 
stressors, and require independent credible corroboration.

In multiple statements submitted with his claim, the Veteran 
has thoroughly identified several preservice stressors which 
occurred during World War II when he was a civilian, and five 
in-service stressor events that he considered to be the 
precipitating cause of his claimed PTSD.  The in-service 
events occurred during fighter pilot training from July to 
November 1957 at Whiting Field Naval Air Station in Milton, 
Florida.  He described a malfunction of the oxygen system at 
35,000 feet during which he blacked out and awoke with the 
plane rapidly descending.  He was able to recover control of 
the plane and make a safe landing.  He spoke to his crew 
chief regarding the incident, but did not remember his name.  
On another occasion there was a brake malfunction at take-off 
which caused a 360 degree spin.  Afterwards he took the plane 
back to the flight line, and spoke to the crew chief, but 
again did not remember his name.  On a third occasion the 
Veteran experienced an engine backfire at low altitude.  

He also described a training flight where he experienced 
below stall speed during final approach.  On this occasion, 
there was an instructor in the back seat who took control and 
landed the plane, but he was unable to recall the name of the 
instructor.  There were also several flights on land, which 
were conducted to simulate a night landing on the deck of a 
carrier, which he described as dangerous maneuver.  In each 
case there were no injuries to the Veteran and no damage to 
his aircraft.  There were no official records of his 
stressors, and with the exception of one of the stressors, he 
was the sole occupant of the aircraft.  (See e.g., December 
2004 letter.)  

However, since combat status has not been established, the 
Veteran's statements alone cannot constitute conclusive 
evidence of the occurrence of the in-service stressor; 
rather, independent credible corroborating evidence is 
needed.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  In this case, none of the alleged 
incidents is mentioned in the Veteran's service records and 
they have not been reported in sufficient detail to be 
verified.  

The RO has made a number of unsuccessful attempts to verify 
the claimed stressors with government agencies.  In a July 
2003 letter, the U.S. Armed Services Center for Unit Records 
and Research (USASCURR), (now the U.S. Army and Joint 
Services Records Research Center (JSRRC)) informed the RO 
that there was insufficient stressor information to conduct a 
search.  In May 2004, the National Personnel Records Center 
(NPRC) informed VA that it had conducted an extensive and 
thorough search of their records, but was unable to locate 
any relevant records.  The Veteran was notified of these 
attempts and offered the opportunity to provide additional 
information.

In response to VA's request for more specific information 
regarding his claimed stressors, the Veteran stated that all 
claimed stressors were already fully reported.  He added that 
except for the stressor involving the flight instructor, 
whose name he could not remember, all stressors occurred 
while he was alone and there were no witnesses (see July 2004 
statement).  He did, however, provide a specific two-month 
timeframe for the claimed stressful incidents.  He also 
submitted a June 2004 statement from an individual, who 
indicated that he met the Veteran during the late stages of 
his pre-flight training.  This individual then described 
three personal experiences that occurred during his flight 
training, but which did not involve the Veteran.

In April 2008, the RO made a third attempt to obtain 
information regarding the Veteran's stressors on the basis of 
the recently submitted evidence.  In its response the JSRRC 
concluded that there was still insufficient information to 
conduct detailed PTSD research into the Veteran's claimed 
incidents.  In a subsequent letter from the RO, the Veteran 
was asked to provide additional details including the 
designation of the Training Air Wing he was assigned to, the 
Training Squadron and the type of aircraft used.  However, he 
has not furnished that additional evidence and without such 
information, VA cannot attempt to verify the event.  See 38 
C.F.R. § 3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
In the absence of additional details, it is clear that any 
further attempt on the part of VA to verify the alleged 
incidents in service would be an exercise in futility.  

Although the 1999 statement from the VA physician provides a 
diagnosis of PTSD, and relates the diagnosis to the Veteran's 
claimed in-service stressors, service connection is not 
warranted because the occurrence of the claimed in-service 
stressors on which the diagnosis was based have not been 
verified.  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Since the 
Veteran's claimed stressors have not been verified, the 
diagnosis of PTSD was based on a questionable history and may 
not be relied upon by the Board.  See West v. Brown, 7 Vet. 
App. 70, 78 (1994); See also Moreau v. Brown, 9 Vet. App. 389 
(1996) (a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors).  
In other words, just because a physician or other health 
professional accepted a veteran's description of his 
experiences as credible and diagnosed PTSD does not mean the 
Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In summary, the Board finds that the Veteran has not alleged 
an in-service stressor that is verified or verifiable based 
on the information given, so as to provide a basis for the 
diagnosis of PTSD.  In arriving at this conclusion, the Board 
has considered the Veteran's testimony given at a RO hearing 
in June 2003.  He essentially reiterated previously submitted 
information concerning his in-service stressor events as well 
as symptoms consistent with complaints made during the course 
of the appeal.  It was reaffirmed that he was alone for four 
of the five events he described as stressors, and has been 
unable to recall the name of the flight instructor he was 
with for the single stressor that occurred while he was not 
alone.  In addition, the JSRRC has been unable to 
independently corroborate the occurrence of any of the 
claimed events, and the Veteran has not identified any other 
sources of information, that would corroborate any alleged 
in-service stressful experiences.  Although he was notified 
that corroboration was also possible from nonofficial 
sources, such as lay statements from persons who were there, 
he has been unable to provide any such evidence.  The 
statement that he submitted from his fellow flight trainee 
does not discuss any of the specific events claimed by the 
Veteran, and therefore does not corroborate the occurrence of 
any of the claimed stressors.

Accordingly, the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in October 1998 and October 2003 
that fully addressed the notice elements and was sent prior 
to the initial RO decision in this matter.  The letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Although it is no longer required, 
the Veteran was also asked to submit evidence and/or 
information in his possession to the RO.  A December 2006 
letter also informed him of the information required by 
Dingess, supra.  Moreover, he has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The available in-
service and post-service treatment records are in the claims 
file.  Although the Veteran was not specifically examined for 
the purpose of addressing his PTSD, given the facts of this 
case a VA examination is not required.  VA's duty to provide 
a medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

While the Board has already acknowledged that the evidentiary 
record contains a diagnosis of PTSD, in this case evidence of 
a verified stressor upon which a diagnosis of PTSD could be 
based has not been presented.  Thus, because the evidence of 
record is sufficient to make a decision on the claim, VA is 
not required to provide the Veteran with a medical 
examination absent a showing of a current disability and an 
indication of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to the claim has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


